Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement is made and entered into by and
between DynTek, Inc., a Delaware corporation (the “Company”), and Steven J.
Ross, an individual (“Executive”), as of the dates set forth below.

 

RECITALS

 

WHEREAS, Executive has served as the Chief Executive Officer and a director of
the Company since February 2000;

 

WHEREAS, Executive desires to resign his employment with the Company as of June
30, 2005 (the “Resignation Date”);

 

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
as of July 1, 2004 (the “Employment Agreement”), which the parties intend to
terminate as of the Resignation Date; and

 

WHEREAS, the Company desires Executive to remain as a member of the Board of
Directors of the Company after the Resignation Date and Executive desires to
remain on the Board of Directors.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, Executive and the Company, intending to be legally
bound, hereby agree as follows:

 


1.             RESIGNATION AND TERMINATION OF EMPLOYMENT AGREEMENT.  BEGINNING
ON THE RESIGNATION DATE, THE COMPANY AND EXECUTIVE HEREBY AGREE TO TERMINATE THE
EMPLOYMENT AGREEMENT AND THE EMPLOYMENT AGREEMENT SHALL BE OF NO FURTHER FORCE
AND EFFECT AS OF SUCH DATE.  IN ADDITION, EFFECTIVE ON THE RESIGNATION DATE,
EXECUTIVE HEREBY RESIGNS HIS POSITION AS CHIEF EXECUTIVE OFFICER AND SHALL NO
LONGER BE EMPLOYED BY THE COMPANY.  THE PARTIES AGREE THAT TERMINATION OF THE
EMPLOYMENT AGREEMENT IS BY MUTUAL CONSENT AND THAT EXECUTIVE SHALL NOT BE
ENTITLED TO RECEIVE ANY BENEFITS OR COMPENSATION PURSUANT TO THE TERMINATION
PROVISIONS, OR ANY OTHER PROVISIONS, UNDER THE EMPLOYMENT AGREEMENT AFTER THE
RESIGNATION DATE, EXCEPT AS SPECIFICALLY IDENTIFIED IN THIS AGREEMENT.  EACH OF
THE PARTIES AGREES TO USE ITS BEST EFFORTS UP TO THE RESIGNATION DATE TO
TRANSFER THE POSITION OF THE CHIEF EXECUTIVE OFFICER TO A SUCCESSOR(S) WITHOUT
DISRUPTION TO THE OPERATIONS OF THE COMPANY’S BUSINESS.  EXECUTIVE SHALL
CONTINUE TO SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY AFTER THE
RESIGNATION DATE UNTIL SEPTEMBER 30, 2005, AT WHICH TIME EXECUTIVE HEREBY
RESIGNS AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY.

 


2.             COMPENSATION.  IN RELIANCE UPON EXECUTIVE’S PROMISES,
REPRESENTATIONS AND RELEASES IN THIS AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE
THE FOLLOWING COMPENSATION.

 


(A)           SALARY CONTINUATION.  THE COMPANY SHALL PROVIDE EXECUTIVE WITH
SALARY CONTINUATION IN AN AMOUNT EQUAL TO EXECUTIVE’S BASE SALARY ON THE
RESIGNATION DATE, LESS LEGALLY REQUIRED WITHHOLDINGS, ON REGULARLY SCHEDULED
PAYDAYS COMMENCING ON THE DAY AFTER THE RESIGNATION DATE (I.E. JULY 1, 2005) AND
CONTINUING FOR ELEVEN MONTHS THEREAFTER (I.E. UNTIL MAY 31, 2006).  IN ADDITION,
IF EXECUTIVE, DESPITE GOOD FAITH, DILIGENT EFFORTS TO OBTAIN EMPLOYMENT, HAS NOT
BECOME

 

--------------------------------------------------------------------------------


 


EMPLOYED IN A POSITION REASONABLY SIMILAR TO HIS POSITION AT THE COMPANY PRIOR
TO MAY 31, 2006, THE COMPANY SHALL CONTINUE PAYMENT OF EXECUTIVE’S SALARY UNTIL
THE EARLIER OF (I) THE EXPIRATION OF AN ADDITIONAL SIX-MONTH PERIOD OR (II)
EXECUTIVE’S ACCEPTANCE OF EMPLOYMENT.  IT IS THE INTENT OF THE COMPANY TO PREPAY
A PORTION OF THE SALARY CONTINUATION IN A LUMP SUM PAYMENT DEPENDING ON THE
THEN-CURRENT LIQUIDITY OF THE COMPANY AND CASH POSITION COMPANY AT THE TIME, AT
THE COMPANY’S DISCRETION.

 


(B)           INSURANCE BENEFITS.  THE COMPANY SHALL CONTINUE TO PAY THE
PREMIUMS FOR MEDICAL AND OTHER INSURANCE BENEFITS CURRENTLY IN PLACE FOR THE
EXECUTIVE, INCLUDING FOR CONTINUED HEALTH INSURANCE COVERAGE FOR EXECUTIVE AND
HIS CURRENTLY INSURED DEPENDENTS FOR ELEVEN MONTHS FOLLOWING THE RESIGNATION
DATE, PROVIDED THAT EXECUTIVE MAKES A TIMELY ELECTION TO CONTINUE SUCH COVERAGE
UNDER COBRA.  IN ADDITION, IF EXECUTIVE, DESPITE GOOD FAITH, DILIGENT EFFORTS TO
OBTAIN EMPLOYMENT, HAS NOT BECOME EMPLOYED IN A POSITION THAT PROVIDES HEALTH
INSURANCE BENEFITS BY MAY 31, 2006, THE COMPANY SHALL CONTINUE TO PAY THE ABOVE
HEALTH INSURANCE PREMIUMS FOR EXECUTIVE UNTIL THE EARLIER OF (I) THE EXPIRATION
OF AN ADDITIONAL SIX-MONTH PERIOD OR (II) EXECUTIVE’S ACCEPTANCE OF EMPLOYMENT. 
AFTER SUCH PERIOD, EXECUTIVE MAY CONTINUE HIS HEALTH INSURANCE COVERAGE AT HIS
OWN EXPENSE IF AND FOR SO LONG AS SUCH COVERAGE MAY BE PERMITTED UNDER COBRA.

 


(C)           ADDITIONAL PAYMENT.  IN LIEU OF ADDITIONAL AMOUNTS UNDER
EXECUTIVE’S EMPLOYMENT AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE AN AMOUNT
EQUAL TO FIFTY PERCENT (50%) OF EXECUTIVE’S BASE SALARY ON THE RESIGNATION DATE,
LESS LEGALLY REQUIRED WITHHOLDINGS, WHICH SHALL BE PAID IN EQUAL INSTALLMENTS ON
REGULARLY SCHEDULED PAYDAYS COMMENCING AFTER THE RESIGNATION DATE FOR A PERIOD
OF SIX MONTHS.  THE COMPANY MAY ELECT TO PREPAY ANY PORTION OF THE BONUS
COMPENSATION IN A LUMP SUM PAYMENT AT ANY TIME IN ITS SOLE DISCRETION.

 


(D)           LEASE REIMBURSEMENT.  THE COMPANY WILL REIMBURSE EXECUTIVE FOR
MONTHLY LEASE PAYMENTS AND UTILITIES AND SIMILAR RELATED EXPENSES UNDER THAT
CERTAIN LEASE AGREEMENT FOR AN APARTMENT USED BY COMPANY PERSONNEL LOCATED AT
601 WEST 57TH STREET, NEW YORK, NEW YORK FOR THE REMAINDER OF THE CURRENT TERM.

 


(E)           EQUIPMENT.  EXECUTIVE SHALL BE ENTITLED TO RETAIN THE PERSONAL
EQUIPMENT LISTED ON THE ATTACHED SCHEDULE A, AND TO THE EXTENT THAT THE COMPANY
HAS ANY OWNERSHIP RIGHTS TO SUCH EQUIPMENT, THE COMPANY HEREBY TRANSFERS AND
ASSIGNS SUCH RIGHTS TO EXECUTIVE.

 

(g)           Cessation of Board Fees.  Effective on the Resignation Date, all
board of director fees shall terminate.

 


3.             OPTIONS.  THE COMPANY SHALL ISSUE TO EXECUTIVE ON THE RESIGNATION
DATE AN OPTION AGREEMENT UNDER THE 2005 STOCK INCENTIVE PLAN FOR THE PURCHASE OF
UP TO 1,320,000 SHARES OF THE COMPANY’S COMMON STOCK AT AN EXERCISE PRICE EQUAL
TO THE LOWER OF THE AVERAGE CLOSING PRICE OF THE COMMON STOCK AS REPORTED ON THE
OTC BULLETIN BOARD DURING JUNE, 2005, OR $.58; PROVIDED, THAT IF THE AVERAGE OF
THE CLOSING BID AND ASKED PRICES OF THE COMMON STOCK ON THE RESIGNATION DATE
(THE “FMV”) IS HIGHER THAN THE LOWER AMOUNT ABOVE, THE EXERCISE PRICE SHALL BE
THE LOWER OF THE FMV AND THE OTHER AMOUNT ABOVE.

 


4.             PUBLICITY.  THE PARTIES AGREE, AS PART OF THE AGREEMENT, TO
MUTUAL NON-DISPARAGEMENT PROVISIONS.  EACH PARTY AGREES THAT IT OR HE WILL NOT
DISPARAGE OR TALK NEGATIVELY ABOUT THE OTHER PARTY TO ANYONE.  NEITHER PARTY
SHALL MAKE ANY PUBLIC ANNOUNCEMENT RELATING TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY WHICH SHALL
NOT

 

2

--------------------------------------------------------------------------------


 


BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT THE COMPANY MAY MAKE SUCH
PUBLIC DISCLOSURES CONCERNING THESE MATTERS AS MAY BE REQUIRED UNDER THE
APPLICABLE SECURITIES LAWS, INCLUDING WITHOUT LIMITATION, THE FILING OF THIS
AGREEMENT AS AN EXHIBIT TO THE COMPANY’S FILINGS UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.

 


5.             GENERAL RELEASE.

 


(A)           RELEASE BY EXECUTIVE.  IN EXCHANGE FOR THE CONSIDERATION PROVIDED
TO EXECUTIVE AS SET FORTH ABOVE AND EXCEPT FOR THE RIGHTS GRANTED TO EXECUTIVE
UNDER THIS AGREEMENT OR RIGHTS AS A STOCKHOLDER OF THE COMPANY, EXECUTIVE AGREES
TO WAIVE AND RELEASE ALL CLAIMS, KNOWN AND UNKNOWN, WHICH HE HAS OR MIGHT
OTHERWISE HAVE HAD AGAINST THE COMPANY ON BEHALF OF ITSELF AND ITS PARENT,
SUBSIDIARIES AND RELATED ENTITIES AND THEIR PAST AND PRESENT OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, STOCKHOLDERS, INSURERS, ATTORNEYS AND SUCCESSORS,
ARISING PRIOR TO THE DATE EXECUTIVE EXECUTES THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ALL CLAIMS RELATING IN ANY WAY TO ANY ASPECT OF HIS EMPLOYMENT,
COMPENSATION, OR THE CESSATION OF HIS EMPLOYMENT WITH THE COMPANY, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF
1990, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. SECTION 1981, THE
FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT,
CALIFORNIA GOVERNMENT CODE SECTION 12900, ET SEQ., THE UNRUH CIVIL RIGHTS ACT,
CALIFORNIA CIVIL CODE SECTION 51, ALL PROVISIONS OF THE CALIFORNIA LABOR CODE;
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, 29 U.S.C. SECTION 1001, ET SEQ.,
ALL AS AMENDED; ANY OTHER FEDERAL, STATE OR LOCAL LAW, REGULATION OR ORDINANCE
OR PUBLIC POLICY, CONTRACT, TORT OR PROPERTY LAW THEORY, OR ANY OTHER CAUSE OF
ACTION WHATSOEVER THAT AROSE ON OR BEFORE THE DATE EXECUTIVE EXECUTES THIS
AGREEMENT.

 


(B)           RELEASE BY COMPANY.  THE COMPANY, ON BEHALF OF ITSELF AND ITS
PARENT, SUBSIDIARIES, AND RELATED ENTITIES AND THEIR PAST AND PRESENT OFFICERS
AND DIRECTORS, AGREES TO WAIVE AND RELEASE ALL CLAIMS WHICH IT MAY HAVE AGAINST
EXECUTIVE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT AROSE ON OR
BEFORE THE DATE THE COMPANY EXECUTES THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, ALL CLAIMS REGARDING ANY ASPECT OF EXECUTIVE’S EMPLOYMENT, THE
CESSATION OF HIS EMPLOYMENT, ANY OTHER FEDERAL, STATE OR LOCAL LAW, REGULATION
OR ORDINANCE OR PUBLIC POLICY, CONTRACT, TORT OR PROPERTY LAW THEORY, OR ANY
OTHER CAUSE OF ACTION WHATSOEVER.

 


(C)           UNKNOWN CLAIMS.  IT IS FURTHER UNDERSTOOD AND AGREED THAT AS A
CONDITION OF THIS AGREEMENT, ALL RIGHTS UNDER SECTION 1542 OF THE CIVIL CODE OF
THE STATE OF CALIFORNIA ARE EXPRESSLY WAIVED BY THE COMPANY AND EXECUTIVE.  SUCH
SECTION READS AS FOLLOWS:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Notwithstanding Section 1542, and for the purpose of implementing a full and
complete release and discharge of each party, the other party expressly
acknowledges that this general release is intended to include and does include
in its effect, without limitation, all claims which the other party does not
know or suspect to exist in his or its favor at the time of execution hereof,
and that this Agreement expressly contemplates the extinguishment of all such
claims.

 

3

--------------------------------------------------------------------------------


 


(D)           DISCRIMINATION.  THE RELEASE IN THIS AGREEMENT ALSO INCLUDES, BUT
IS NOT LIMITED TO, CLAIMS ARISING UNDER FEDERAL, STATE OR LOCAL LAW FOR AGE,
RACE, SEX OR OTHER FORMS OF EMPLOYMENT DISCRIMINATION AND RETALIATION.  IN
ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT, EXECUTIVE HEREBY
KNOWINGLY AND VOLUNTARILY WAIVES AND RELEASES ALL RIGHTS AND CLAIMS, KNOWN OR
UNKNOWN, ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED, WHICH HE MIGHT OTHERWISE HAVE HAD AGAINST THE COMPANY.  EXECUTIVE IS
HEREBY ADVISED THAT HE SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND THAT HE HAS 21 DAYS IN WHICH TO CONSIDER AND ACCEPT THIS AGREEMENT
BY SIGNING AND RETURNING THIS AGREEMENT TO THE COMPANY.  IN ADDITION, EXECUTIVE
HAS A PERIOD OF SEVEN DAYS FOLLOWING HIS EXECUTION OF THIS AGREEMENT IN WHICH HE
MAY REVOKE THIS AGREEMENT.  IF EXECUTIVE DOES NOT ADVISE THE COMPANY BY A
WRITING RECEIVED BY THE COMPANY WITHIN SUCH SEVEN DAY PERIOD OF HIS INTENT TO
REVOKE THE AGREEMENT, THE AGREEMENT WILL BECOME EFFECTIVE AND ENFORCEABLE UPON
THE EXPIRATION OF SEVEN DAYS.

 


6.             CONFIDENTIAL INFORMATION.  EXECUTIVE SHALL HOLD ALL CONFIDENTIAL
INFORMATION RELATING TO THE COMPANY IN STRICT CONFIDENCE AND SHALL NOT USE,
DISCLOSE OR OTHERWISE COMMUNICATE THE CONFIDENTIAL INFORMATION TO ANYONE OTHER
THAN THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY. 
“CONFIDENTIAL INFORMATION” INCLUDES, WITHOUT LIMITATION, FINANCIAL INFORMATION,
TRADE SECRETS, BUSINESS PLANS, BUSINESS METHODS OR PRACTICES, MARKET STUDIES,
CUSTOMER LISTS, REFERRAL LISTS AND OTHER PROPRIETARY BUSINESS INFORMATION OF THE
COMPANY.  “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE INFORMATION WHICH IS OR
BECOMES IN THE PUBLIC DOMAIN THROUGH NO ACTION BY EXECUTIVE OR INFORMATION WHICH
IS GENERALLY DISCLOSED BY THE COMPANY TO THIRD PARTIES WITHOUT RESTRICTIONS ON
SUCH THIRD PARTIES.  EXECUTIVE SHALL RETURN ALL CONFIDENTIAL INFORMATION TO THE
COMPANY UPON THE RESIGNATION DATE.

 


7.             SOLICITATION OF CUSTOMERS.  FOR A PERIOD AFTER THE RESIGNATION
DATE, EQUAL TO THE GREATER OF (A) ONE (1) YEAR OR (B) THE PERIOD DURING WHICH
EXECUTIVE RECEIVES PAYMENT OF ANY COMPENSATION OR BENEFITS UNDER THIS AGREEMENT,
EXECUTIVE SHALL NOT INFLUENCE OR ATTEMPT TO INFLUENCE, DIRECTLY OR INDIRECTLY,
ANY CUSTOMER OF THE COMPANY TO DIVERT ITS BUSINESS AWAY FROM THE COMPANY.  IN
CONNECTION WITH THE FOREGOING, THE PARTIES ACKNOWLEDGE THAT THE CUSTOMER LISTS
OF THE COMPANY AND INFORMATION RETAINED BY THE COMPANY REGARDING SUCH CUSTOMERS
CONSTITUTE CONFIDENTIAL INFORMATION AND TRADE SECRETS OF THE COMPANY THAT
PROVIDE THE COMPANY WITH INDEPENDENT ECONOMIC VALUE.

 


8.             NON-COMPETITION.  FOR THE PERIOD DURING WHICH EXECUTIVE CONTINUES
TO SERVE AS A DIRECTOR OF THE COMPANY, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, IN ANY CAPACITY:

 


(A)           ENGAGE, OWN OR HAVE ANY INTEREST IN;

 


(B)           MANAGE, OPERATE, JOIN, PARTICIPATE IN, ACCEPT EMPLOYMENT WITH,
RENDER ADVICE TO, OR BECOME INTERESTED IN OR BE CONNECTED WITH;

 


(C)           FURNISH CONSULTATION OR ADVICE TO; OR

 


(D)           PERMIT HIS NAME TO BE USED IN CONNECTION WITH;

 

any person or entity that competes with the business of the Company. 
Notwithstanding the foregoing, holding five percent (5%) or less of an interest
in the equity, stock options or debt of any publicly traded company shall not be
considered a violation of this Section 8.

 

4

--------------------------------------------------------------------------------


 


9.             MISCELLANEOUS PROVISIONS.

 


(A)           NOTICES.  ANY NOTICE GIVEN HEREUNDER TO THE COMPANY OR TO
EXECUTIVE SHALL BE DEEMED SUFFICIENTLY GIVEN IF MAILED BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR SENT BY OVERNIGHT
DELIVERY SERVICE, BY FACSIMILE OR BY EMAIL AS FOLLOWS:

 

If to the Company:

 

DynTek, Inc.

19700 Fairchild Road, Suite 350

Irvine, CA  92612

Attention: Chief Operating Officer

Facsimile number: (949) 271-0800

Email address: casper.zublin@dyntek.com

 

If to Executive:

 

7 Canyon Rim

Newport Coast, CA 92657

Facsimile number: (949) 721-1544

Email address: sjamesross@aol.com

 


(B)           GOVERNING LAW.  THIS AGREEMENT IS MADE UNDER AND SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 


(C)           ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY DUTIES OR OBLIGATIONS
UNDER THIS AGREEMENT MAY BE ASSIGNED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT THE COMPANY MAY ASSIGN THIS
AGREEMENT IN CONNECTION WITH ANY SALE OR TRANSFER OF THE BUSINESS TO WHICH IT
RELATES, WHETHER BY MERGER, SALE OF ASSETS, SALE OF STOCK OR OTHERWISE.

 


(D)           ATTORNEYS’ FEES.  IF ANY ACTION IS BROUGHT TO ENFORCE OR INTERPRET
THE PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION WILL BE
ENTITLED TO ITS REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED, IN ADDITION TO
ANY OTHER RELIEF TO WHICH SUCH PARTY MAY BE ENTITLED.

 


(E)           WAIVER OF BREACH.  THE WAIVER OF EITHER PARTY OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH OF THIS AGREEMENT.

 


(F)            SEVERABILITY.  TO THE EXTENT ANY PROVISION OF THIS AGREEMENT
SHALL BE INVALID OR UNENFORCEABLE, IT SHALL BE CONSIDERED DELETED HEREFROM AND
THE REMAINDER OF SUCH PROVISION AND OF THIS AGREEMENT SHALL BE UNAFFECTED AND
SHALL CONTINUE IN FULL FORCE AND EFFECT.  IN FURTHERANCE AND NOT IN LIMITATION
OF THE FOREGOING, SHOULD THE DURATION OR SCOPE OF ANY PROVISION COVERED BY ANY
PROVISION OF THIS AGREEMENT BE IN EXCESS OF THAT WHICH IS VALID AND ENFORCEABLE
UNDER APPLICABLE LAW, THEN SUCH PROVISION SHALL BE CONSTRUED TO COVER ONLY THE
MAXIMUM DURATION OR EXTENT THAT MAY VALIDLY AND ENFORCEABLY BE COVERED UNDER
APPLICABLE LAW.

 


(G)           AUTHORITY.  EACH OF THE COMPANY AND EXECUTIVE WARRANTS AND
REPRESENTS THAT IT OR HE IS AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


(H)           FURTHER ASSURANCES.  EACH PARTY AGREES TO EXECUTE SUCH OTHER AND
FURTHER INSTRUMENTS AND DOCUMENTS AS MAY BE NECESSARY OR PROPER IN ORDER TO
COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


(I)            AMENDMENTS.  NO AMENDMENT OR MODIFICATION OF THIS AGREEMENT SHALL
BE DEEMED EFFECTIVE UNLESS MADE IN WRITING SIGNED BY THE PARTIES HERETO.

 


(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


(K)           INTEGRATION.  EXECUTIVE AND THE COMPANY AGREE THAT THIS AGREEMENT
AND THE STOCK OPTION AGREEMENT TO BE ISSUED PURSUANT TO SECTION 3 HEREOF ARE THE
SOLE AGREEMENTS BETWEEN THEM REGARDING THE SUBJECT MATTER HEREIN AND EMBODIES
ALL TERMS, PROMISES, REPRESENTATIONS, AND UNDERSTANDING REGARDING THE SUBJECT
MATTER HEREIN, AND THAT NO REPRESENTATIONS, INDUCEMENTS, OR PROMISES HAVE BEEN
MADE EXCEPT AS EXPRESSLY STATED HEREIN.

 


(L)            INTERPRETATION.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST
ANY PARTY MERELY BECAUSE THAT PARTY DRAFTED OR REVISED THE PROVISION IN
QUESTION, AND IT SHALL NOT BE CONSTRUED AS AN ADMISSION BY THE COMPANY OR
EXECUTIVE OF ANY IMPROPER, WRONGFUL, OR UNLAWFUL ACTIONS, OR ANY OTHER
WRONGDOING AGAINST THE OTHER, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY
LIABILITY TO OR WRONGFUL ACTS AGAINST THE OTHER.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year set forth below.

 

 

 

DYNTEK , INC., a Delaware corporation

 

 

 

 

Date:

May 26, 2005

 

 

 

 

 

By:

/s/ Casper Zublin

 

 

 

 

 

Casper Zublin, Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

STEVEN J. ROSS

 

 

 

 

 

 

 

 

Date:

May 26, 2005

 

/s/ Steven J. Ross

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Personal Equipment

 

All cellphones, home office computer & network equipment and laptop currently in
use by Executive

 

8

--------------------------------------------------------------------------------